DETAILED ACTION
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the art found either singularly or in combination discloses a touch display panel, comprising: a first substrate; a second substrate disposed opposite to the first substrate; a pixel defining layer disposed on the first substrate and comprising a first pixel opening and a second pixel opening, wherein the first pixel opening and the second pixel opening are adjacently disposed along a first direction; a first light emitting structure and a second light emitting structure disposed in the first pixel opening and the second pixel opening, respectively; a first light sensing device adjacently disposed on a first side of the first pixel opening along a second direction, wherein the first direction intersects the second direction; and a touch electrode layer disposed on the second substrate and comprising a first electrode opening, a second electrode opening, and a third electrode opening of the first light sensing device overlapped with the first light emitting structure and the second light emitting structure, respectively, wherein the touch electrode layer comprises a first edge defining the first electrode opening, the pixel defining layer comprises a second edge defining the first pixel opening, the first edge and the second edge comprise a first spacing along the second direction on the first side of the first pixel opening, the touch electrode layer further comprises a third edge defining the second electrode opening, the pixel defining layer further comprises a fourth edge defining the second pixel opening, the third edge and the fourth edge comprise a second spacing on a same side of the second pixel opening along the second direction, and the first spacing is greater than the second spacing; in combination with the remaining language of independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN J MISHLER/Primary Examiner, Art Unit 2628